Appeal by defendant from three judgments of the Supreme Court, Kings County (Kreindler, J.), all rendered January 5, 1982, convicting him of robbery in the first degree (two counts) and robbery in the second degree, after his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Mangano, Gibbons and Rubin, JJ., concur.